Per Curiam.
A warrant was issued charging defendant with uttering and publishing a forged instrument. MCLA § 750.249 (Stat Ann 1962 Rev § 28.446). Arraignment was had on the warrant and a preliminary examination was waived. After the arraignment defendant was bound over to circuit court and an information was filed. On the same date defendant was arraigned on the informa*137tion and pled guilty. He was sentenced to serve from 7 to 14 years in the state prison.
On appeal defendant contends that his guilty plea was not properly accepted.
A review of the record shows that the lower court complied with OCR 1963, 785.3 in accepting the defendant’s guilty plea. In addition, in reviewing the acceptance of a guilty plea this Court is concerned with substance and not form. There does not appear to be any miscarriage of justice in the instant ease that requires reversal of the lower court. People v. Winegar (1968), 380 Mich 719.
Affirmed.